Citation Nr: 1760778	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-06 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for service-connected bilateral hearing loss from October 1, 2014.

2.  Entitlement to an increased rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active service from August 1957 to February 1961.

This appeal comes before the Board of Veterans' Appeals from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified at an October 2017 videoconference hearing before the undersigned Veteran's Law Judge (VLJ); a transcript of the hearing is of record.

Service connection for the Veteran's bilateral hearing loss was granted in October 2010 at a rate of 10 percent.  On request for an increased evaluation, the RO reviewed the Veteran's file in May 2013 and proposed to decrease his disability rating to 0 percent then executed its proposal in July 2014.  The Veteran filed a timely notice of appeal.  Thus, this issue is properly before the Board.

In this decision, the Board is granting restoration of a 10 percent rating for bilateral hearing loss from October 1, 2014.  The issue of whether he is entitled to an even higher rating is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not show that the Veteran's bilateral hearing loss had significantly improved under the ordinary conditions of work and life by July 2014.
CONCLUSION OF LAW

The reduction of the Veteran's bilateral hearing loss rating from 10 percent to 0 percent was not proper.  The rating is restored.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Reduction in Rating: Hearing Loss

The Veteran contends that the reduction of his rating from 10 to 0 percent for service-connected bilateral hearing loss was improper and that the 10 percent rating should be restored.  The Board agrees and will restore the Veteran's 10 percent rating.

The Board finds the evidence on which the reduction was based does not support the reduction.  In these types of cases, VA must establish, by a preponderance of evidence, that the rating reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction in rating must be based upon review of the entire history of the disability.  Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  Faust v. West, 13 Vet. App. 342, 349 (2000).  Finally, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421; see also Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014) ("Thus, it is well established in the Court's case law that VA cannot reduce a veteran's disability evaluation without first finding, inter alia, that the veteran's service-connected disability has improved to the point that he or she is now better able to function under the ordinary conditions of life and work.")

The RO proposed a reduction in the Veteran's rating for bilateral hearing loss based on a finding that the award of a compensable rating was a clear and unmistakable error based on the improper use of Table VIa under 38 C.F.R. 4.85 to evaluate the right ear.  At the time of the October 2010 grant of service connection, the Veteran had a bilateral puretone average of 59 dB and speech recognition of 88 percent in the right ear and 86 percent in the left.  See June 2010 VA examination.

After a June 2014 VA examination, the Veteran's rating was reduced.  On examination, the Veteran had a puretone average of 55 dB in the right ear and 65 dB in the left.  His speech recognition was 86 percent in the right ear and 80 percent in the left.  The Veteran reported that he constantly had to repeat himself in conversation, people were "always asking [him] where [his] hearing aid is," he cannot hear background noise when listening to music, and he had to turn his head to listen to people.  The Veteran was issued hearing aids in March 2017.

The record does not indicate and the Veteran denies that he was better able to hear when his rating was reduced.  Further, there has been no finding by a VA examiner that the Veteran is, in fact, better able to function in daily life with regard to his hearing disability than he was in 2010, when the 10 percent rating was assigned.  There is no fair preponderance of the evidencing showing that his hearing loss significantly improved under the ordinary conditions of work and life, and therefore, the reduction was not proper.

His 10 percent rating is restored.  38 C.F.R. § 3.344(a).


ORDER

Restoration of a 10 percent rating for service-connected bilateral hearing loss is granted.


REMAND

The issue of whether the Veteran is entitled to a rating even higher than 10 percent for bilateral hearing loss is remanded for further development.

The Veteran reports that his disability has increased in severity since the last VA examination.  He was last examined in June 2014, and a current examination is needed to assess the present severity of his disability.  An updated examination should be conducted.

While on remand, additional treatment records should be obtained.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate examination for a report on the current severity of his hearing loss.  In addition to the usual testing, the examiner should explicitly discuss the impact of the Veteran's disability on work and life.  All opinions are to be supported by explanatory rationale.

2.  After completing the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


